Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2013-467

                                      DECEMBER TERM, 2014

 John C. Stokes                                        }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Addison Unit,
    v.                                                 }    Civil Division
                                                       }
                                                       }
 State of Vermont                                      }    DOCKET NO. 221-9-12 Ancv

                                                            Trial Judge: Robert A. Mello

                          In the above-entitled cause, the Clerk will enter:

        Plaintiff appeals pro se from a judgment of the superior court, civil division granting the
State of Vermont’s motion to dismiss his complaint alleging a violation of plaintiff’s civil rights
under 42 U.S.C. § 1983. We affirm.

        This is the third appeal to reach the Court in connection with this matter. In State v.
Stokes, 2013 VT 63, 194 Vt. 351, we addressed plaintiff’s consolidated appeals from a judgment
of conviction for unlawful trespass and a violation-of-probation (VOP) finding. We affirmed the
judgment of conviction, rejecting plaintiff’s claim that the unlawful-trespass statute did not apply
to a car. Id. ¶¶ 16-20. We also affirmed the VOP finding, rejecting plaintiff’s claims that the
trial court was not authorized to require his completion of the Domestic Abuse Education
Program (DAEP) as a condition of probation, and that the evidence was insufficient to support
the VOP finding. Id. ¶¶ 21-28.

        This appeal involves a pro se civil lawsuit filed by plaintiff while the unlawful-trespass
conviction was on appeal and the VOP proceeding was pending. The complaint names the State
of Vermont as defendant, and alleges a violation of “federal civil rights law Title 42 U.S. Code
§ 1983.” Although not artfully drafted, the complaint clearly asks for an injunction “ordering
another judge to do something” and also ordering the judges and prosecutors in Addison County
against “having anything further to do with plaintiff[’]s court cases.” From the context it is
apparent that plaintiff is referring to his unlawful trespass conviction and the pending VOP
proceeding. The complaint also more specifically seeks relief from “unfair punishment,” from
the “[e]motional and physical abuse” suffered by plaintiff and his son “that courts have allowed,”
and from “allowing this to happen again.” In a separate “Statement of Verification,” plaintiff
also complains of the probation requirement that he participate in the DAEP, challenges the
sufficiency of the evidence in support of the unlawful-trespass conviction, and charges the State
with ignoring the “truth and facts” of the matter and with favoring his ex-girlfriend who was
involved in the unlawful-trespass incident.

       The State moved to dismiss the complaint for failure to state a claim, asserting that the
only legal basis alleged, 42 U.S.C. § 1983, does not authorize actions against the State, the only
named defendant in the suit. Following further briefing, the court issued a written decision,
granting the motion. The court relied on the seminal U.S. Supreme Court decision in Will v.
Mich. Dep’t of State Police, which held “that a State is not a person within the meaning of §
1983,” and therefore not subject to suit under its terms. 491 U.S. 58, 64 (1989); see also Heleba
v. Allbee, 160 Vt. 283, 286 (1993) (relying on Will in observing that, “if a state is not a ‘person’
as that term is used in § 1983, it cannot be subjected to suit”). Dismissal was thus appropriate,
the court concluded, because “42 U.S.C. § 1983—[plaintiff]’s only asserted legal authority—
does not apply to the only named defendant in this case, the State of Vermont.”

        In his pro se appeal, plaintiff does not address or challenge the court’s ruling that his
§ 1983 civil-rights action will not lie against the State. Therefore, we would normally consider
the issue to be waived, and affirm the judgment of dismissal on that basis. See State v. Gibney,
2005 VT 3, ¶ 5, 177 Vt. 633 (mem.) (explaining that arguments not raised on appeal are deemed
waived). Because plaintiff is pro se, however, we would note further that, on the merits, the trial
court’s reasoning appears to be sound as far as it goes. As we noted in Heleba, however, the
high court also held in Will that a state official acting in his or her official capacity, “when sued
for injunctive relief, would be a person under § 1983.” 160 Vt. at 286 (quoting Will, 491 U.S. at
71 n.10).

         As plaintiff’s complaint here seeks mainly injunctive relief, it is arguably not subject to
dismissal unless otherwise moot. To the extent that plaintiff’s claims for injunctive relief may be
parsed, they generally appear to be addressed to the judgments that were affirmed by this Court
on appeal, and are final. Plaintiff cannot rely in this new case on the arguments that he made, or
could have made, in the unlawful-trespass and VOP cases, so no effective relief can be afforded
to plaintiff. Therefore, the claims are moot, and were properly dismissed. See In re Moriarty,
156 Vt. 160, 163 (1991) (noting that a case is moot if a court “can no longer grant effective
relief” (quotation omitted)). To the extent that plaintiff seeks prospective relief, in the form of an
injunction prohibiting law enforcement officials from “harassing” him further, the claims are
entirely speculative. Thus, they present no actual case or controversy, and were properly
dismissed on this basis, as well. See In re Young’s Tuttle St. ROW, 2007 VT 118, ¶ 4, 182 Vt
631 (mem.) (“Where future harm is at issue, the existence of an actual controversy turns on
whether the plaintiff is suffering the threat of actual injury to a protected legal interest, or is
merely speculating about . . . some generalized grievance.”). Accordingly, we discern no basis
to disturb the judgment.

       Affirmed.

                                              BY THE COURT:



                                              _______________________________________
                                              Marilyn S. Skoglund, Associate Justice

                                              _______________________________________
                                              Beth Robinson, Associate Justice

                                              _______________________________________
                                              Harold E. Eaton, Jr., Associate Justice



                                                  2